FILED
                                                                             COURT OF APPEA4 S
                                                                                             -
                                                                                DIVJSIO,J IT

                                                                           2013 APP -2     AM g.50

                                                                            STATE OF VIASHNGMI


                                                                                    D • ' CITY




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II

STATE OF WASHINGTON,                                                        No. 43269 2 II
                                                                                      - -


                                        Respondent,

         V.




CHRISTOPHER J. PARTSCH,                                               UNPUBLISHED OPINION




         JOHANSON, A. .
                   J.
                    C                   Christopher J. Partsch appeals his conviction for failure to register
                                          —


as a sex offender, RCW 9A. 4.arguing that the evidence was insufficient to support his
                       130,
                         4

conviction based on his 'interpretation of the statute. We_
                                                        l._
                                                          affirm.
                                                          FACTS


         Partsch was a registered sex offender supervised by the Department of Corrections

DOC) as       a   result of   a   May    2010   conviction for indecent liberties. On March 14, 2011, he

registered 144      Main Street, Packwood;                       Packwood address ") as his address with
                                                    Washington ( "

the Lewis County Sheriff's Office. The DOC, however, rescinded its approval of that address.

On September 8, 2011, Partsch registered with the sheriff s office as a transient. The sheriffs

office required transient offenders to maintain a weekly transient address reporting log and
1
    A commissioner of this court initially considered this appeal as a motion on the merits under
RAP 18. 4 and then referred it to
      1                                     a   panel   of judges.
No. 43269 2 II
          - -




required them to report to the sheriff's office every Monday between 9 AM and 4 PM to submit

their completed weekly log.

        From October 10 to November                  4, 2011, Partsch     was   incarcerated. The sheriff's office


changed his      address    during   this   period   to reflect that he   was   incarcerated. When Partsch was


released, he changed his address back                to "transient." Clerk's     Papers (CP) at   7. In December


2011, Partsch was again briefly incarcerated. On December 13, 2011, after he was released, he

went to the sheriff's office and received a transient address reporting log.

        Partsch submitted a completed transient address reporting log on December 19, 201 L

The log showed that he spent five nights between December 13 and 19 at his former address in
Packwood. Partsch did not submit another log.

         Officials took him into custody on a DOC warrant on January 5,2012. The State charged

Partsch with failure to register as a sex offender between December 27, 2011 and January 5,

2012, and failure to register a new residence address within three business days of moving or

failure to report weekly as a transient. RCW 9A. 4.
                                             130(
                                                4 5)
                                                4 ),                                   (

         Partsch waived his right to a jury trial. He testified at his bench trial that he believed that
if he   stayed   at   a   fixed address for three consecutive           days,   it became   a   fixed address.   He,

therefore, thought that he was no longer required to register weekly as a transient because he

acquired a residence when he submitted the December 19 log showing that he stayed at the
Packwood address for five days.

         Lewis County Sheriff's Detective Jamie McGinty stated that he received the December

19 transient log but that Partsch never properly changed his residence address from " ransient"to
                                                                                    t

the Packwood address by submitting a new address form in person or by sending the form to the


                                                             2
No. 43269 2 II
          - -



sheriff's office via certified mail. RP at 42.   Consequently, because his residential reporting

status remained " ransient,"
                t          Partsch was required to continue to submit weekly logs. RP at 44.

       The superior court found Partsch guilty and sentenced him to 18 months in custody.

Partsch appeals.

                                          ANALYSIS

       Partsch contends that. he State failed to demonstrate that he knowingly failed to comply
                            t

with the requirements of RCW 9A. 4.He first argues that RCW 9A. 4.
                             130.
                               4                            a)
                                                            130(
                                                               4 does not
                                                               4 )(                                "

specifically impose any registration requirement upon transients who obtain housing within the

same county in which they,have] registered" because a transient does not have a "residence
                           [

address" and cannot,then, be said to have "change[d] or her residence address,"
                                                   his                        triggering

the requirement to provide the sheriff with formal notice under RCW 9A. 4. of
                                                                    a).
                                                                    130(
                                                                       4 Br.
                                                                       4 )(


2 RCW 94. 4.provides, in relevant part:
      130
        4
          1)( Any adult or juvenile residing whether or not the person has a
           a)
       fixed residence, ... who has been found to have committed or has been convicted
       of any sex offense ... shall register with the county sheriff for the county of the
       persons residence ... -

               4)( Ifany person required to register pursuant to this section changes
                a)
       his or her residence address within the same county, the person must provide, by
       certified mail, with return receipt requested or in person, signed written notice of
       the change of address to the county sheriff within three business days of moving.

               5)( Any person required to register under this section who lacks a
                  a)
       fixed residence shall provide signed written notice to the sheriff of the county
       where he or she last registered within three business days after ceasing to have a
       fixed residence... .
               b)     A person who lacks a fixed residence must report weekly, in
       person, to the sheriff of the county where he or she is registered.... person
                                                                          The
       must keep an accurate accounting of where he or she stays during the week and
       provide it to the county sheriff upon request.

Emphasis added.)

                                                 3
No. 43269 2 II
          - -




Appellant at 10; see State v. Pickett, 95 Wn. App. 475, 479, 975 P. d 584 (1999) stating that
                                                                  2               (

residence' and `residence address' connote some permanence or intent to return to a place ").

The State counters that when Partsch ceased to be transient and obtained a fixed residence, he

was "in a different position or status in regards [ sic] to his" residential address and was,

therefore, required to comply with RCW 9A. 4.
                                       a)he "change[
                                       130(
                                          4)(
                                          4 because d]"
                                                     his " esidence
                                                         r

address."Br. of Resp'.
                    t at 10 11.
                            -

                                       I. Standard of Review


       Evidence is legally sufficient to support a guilty verdict if any rational trier of fact,

viewing the evidence in the light most favorable to the State, could find the elements of the

charged crime beyond a reasonable doubt. State v. Longshore, 141 Wn. d 414, 420 21, 5 P. d
                                                                   2            -      3

1256 (2000).This court interprets all reasonable inferences in the State's favor. State v. Hosier,

157 Wn. d 1, 8, 133 P. d 936 (2006).Direct and circumstantial evidence carry the same weight.
      2              3

State v. Varga, 151 Wn. d 179, 201, 86 P. d 139 (2004).Credibility determinations are for the
                      2                 3

trier of fact and are not subject to review. State v. Cantu, 156 Wn. d 819, 831, 132 P. d 725
                                                                   2                  3

2006).

                  II. RCW   9A. 4. Change"of Residence Address
                            a)
                            130(
                               4)(
                               4              &                                              "

       Partsch's claim focuses    on   what it   means   to " change"   a   residence address.   Br. of


Appellant at 8 9. Partsch challenges the State's interpretation of RCW 9A. 4.The
               -                                                       a).
                                                                       130(
                                                                          4
                                                                          4 )(
meaning of a statute is a question of law reviewed de novo. State v. Breazeale, 144 Wn. d 829,
                                                                                      2

837, 31 P. d 1155 (2001);
         3              State v. J. ., Wn. d 472, 480, 28 P. d 720 (2001).
                                  M 144  2                 3

3
 Pickett analyzed a former version of the registration statute that did not contain any registration
provisions for homeless sex offenders. In response, the legislature amended the statute to add
RCW 9A. 4. effective June 7, 1999),to require transient offenders to register
       a),
       130(    5 b) (
               4 )(                               (
weekly.

                                                  M
No. 43269 2 II
          - -



         When     interpreting   a   statute,   we   seek to "determine the     legislature's   intent." State v.


Bertrand, 165 Wn. App. 393, 414, 267 P. d 511 ( 2011) Quinn -
                                      3               (     Brintnall, J.,
                                                                         concurring)

quoting State v. Jacobs, 154 Wn. d 596, 600, 115 P. d 281 (2005)),
                               2                  3             review denied, 175 Wn. d
                                                                                     2

1014 (2012). "
           Where the language of a statute is clear, legislative intent is derived from the

language of the statute alone."State v. Engel, 166 Wn. d 572, 578, 210 P. d 1007 (2009).
                                                     2                  3

         To determine a statute's plain meaning," look to the text, as well as "the context of
                                   "            we

the statute in which that provision is found, related provisions, and the statutory scheme as a

whole."Engel, 166 Wn. d at 578. "
                    2           An undefined term is `given its plain and ordinary meaning

unless   a    contrary legislative intent is indicated."'Bertrand,             165 Wn. App. at 414 (quoting

Ravenscroft v. Wash. Water Power Co.,136 Wn. d 911, 920 21, 969 P. d 75 (1998)); also
                                           2            -        2            see

State v. Taylor, 150 Wn. d 599, 602, 80 P. d 605 (2003) using dictionary to determine meaning
                       2                 3               (

of term).

          If, at the conclusion of this inquiry, the statute remains susceptible to more than one

reasonable interpretation, it is ambiguous. Absent legislative intent to the contrary, we apply the

rule of lenity to interpret the statute in the defendant's favor. Jacobs, 154 Wn. d at 601; see also
                                                                                2
State   v.   Velasquez, _ Wn: d _, 292 P. d 92 (2013).
                            2           3

                                                     Plain Meaning

          The term " hange"in RCW 9A. 4. undefined. Partsch's argument, however,
                   c              a)
                                  130(
                                     4)(
                                     4  is

would require us to restrict the meaning of change"to "substitute"or "switch," require the
                                            "                                and

reporting of a residential address under RCW 9A. 4.
                                             a) an offender substitutes
                                             130(
                                                4)(
                                                4 only when
one     residential   address    with    another      residential   address.    See   WEBSTER's THIRD NEW


INTERNATIONAL DICTIONARY 373 74 ( 002).
                             - 2



                                                            5
No. 43269 2 II
          - -




         The ordinary definition of change,"
                                    "      however, includes: to make different," "
                                                              "                 ALTER,"

MODIFY," " give a different position, status, course or direction to," "to give a contrary
       to                                                            and

character or trend to: REVERSE." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 373

We decline to restrict the plain and ordinary meaning of the term " hange,"
                                                                  c       which in addition to

switching or substituting, encompasses an alteration in position or status with respect to a

residence address. See Taylor, 150 Wn. d at 602. Our interpretation is consistent with the "the
                                     2

context of the statute in which that provision is found, related provisions, and the statutory

scheme as a whole."Engel, 166 Wn. d at 578. RCW 9A. 4. out the legislature's
                                2               a)
                                                130(
                                                   1)(
                                                   4 sets

intent to require "[ ny"adult or juvenile offender to register regardless of residential status 4
                  a]                                                                            .
         Accordingly, we hold that section (4)( of the statute imposes an additional address
                                             a)

registration requirement on former transients who acquire a residence address. Partsch did not

comply with this requirement.

                                   III. RCW 9A. 4.
                                            a),
                                            130(
                                               5)(
                                               4 b)                                        (

         Partsch also argues that he did not violate RCW 9A. 4.b)for failing to
                                                         a),
                                                         130(
                                                            5)(
                                                            4                                             (

register as a transient because he was not transient during the charging period. He contends that
his final transient log demonstrates that he was residing at the Packwood address effective




4
    Because the statute is not    ambiguous,   we    need not look to   legislative history. We note,
however, that even were "change" susceptible to more than one reasonable interpretation, our
statutory interpretation is consistent with the legislature's desire to "assist local law enforcement
to agencies' efforts to protect their communities"because "sex offenders often pose a high risk
of reoffense." LAWS    OF   1990, ch. 3, §401.      This intent was reiterated by the legislature when,
post-
    Pickett it amended the reporting law to require reporting ofnot only offenders with an
address, but transient offenders. LAWS OF 1999, lst Spec. Sess., h. 6, § 1 ( " The legislature
intends that all sex and kidnapping offenders .... shall do so regardless of whether the person has
a   fixed residence ") (
                       emphasis   added)).

                                                     0
No. 43269 2 II
          - -



December 19, 2011, and the trial court acknowledged that there was evidence that Partsch had

moved back to this address during this period.

       Residential status is not an element of the crime of failing to register. State v. Peterson,

168 Wn. d. 763, 773 74, 230 P. d 588 (2010). The State, consequently, had no obligation to
      2             -        3

prove that Partsch was in fact transient during the period in which he was registered as a

transient with the sheriff's office. Peterson, 168 Wn. d at 771 (rejecting appellant's contention
                                                     2

that " he [ S] needed to prove the fact that [he]was homeless ")
     t       tate

       The evidence, when viewed in the light most favorable to'the State, is sufficient to show

that Partsch registered with the sheriff's office as a transient and did not change his residential

status or address to a fixed residence. Thus, we hold that the evidence was sufficient to support

the trial court's finding that he failed to comply with the weekly transient checkin requirements
                                                                                   -

of RCW 9A. 4. he failed to inform the sheriff's office of a change to a fixed
       b)
       130(
          5)(
          4  and

address as required by RCW 9A. 4.
                           a).
                           130(
                              4)(
                              4

       We affirm Partsch's conviction for failure to register as a sex offender.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0



                                                  0"                                 L,
                                                                  Johanson, A. .
                                                                            Y.
                                                                             C
We concur:




                 Van Deren, J.


                    jorgen,J.
                                                 VA